United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF THE NAVY, BUREAU OF
MEDICINE & SURGERY, NAVAL BRANCH
HEALTH CLINIC, Chula Vista, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0125
Issued: July 15, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 21, 2019 appellant filed a timely appeal from a July 31, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right upper
extremity condition causally related to the accepted January 17, 2019 employment incident.
FACTUAL HISTORY
On March 12, 2019 appellant, then a 53-year-old medical support assistant, filed a
traumatic injury claim (Form CA-1) alleging that on January 17, 2019 she injured her right arm
1

5 U.S.C. § 8101 et seq.

from the hand up to the shoulder when she moved and arranged 20 boxes full of medical records
while in the performance of duty. No date of work stoppage was noted.
In an employing establishment’s chronological record of medical care on January 24, 2019,
Dr. Thomas E. Stark, a family medicine specialist, noted that appellant had been seen on
January 22, 2019 for complaints of right hand/wrist pain and swelling. He stated that there was
no injury, but she had been more active on the job recently in moving heavy boxes containing
medical records. Dr. Stark noted that appellant had been seen for a flare-up of similar symptoms
in the past and had been diagnosed with carpal tunnel syndrome (CTS). On physical examination
of the right hand and wrist, he observed focal pain, tenderness on palpation and motion, reduced
range of motion, and a positive Tinel’s sign. An x-ray of appellant’s right wrist revealed no acute
osseous fracture. Dr. Stark diagnosed right hand pain consistent with CTS and recommended work
restrictions. He provided the same diagnosis in a follow-up report dated February 6, 2019. On
physical examination of the right shoulder, Dr. Stark observed tenderness on palpation and pain
on motion. On physical examination of the right hand and wrist, he observed tenderness on
palpation, mild edema, and pain on motion.
In a development letter dated March 18, 2019, OWCP informed appellant that she had
submitted insufficient factual and medical evidence to establish her claim. It advised her of the
type of evidence needed and provided a questionnaire for her completion. OWCP afforded
appellant 30 days to respond.
In a report dated March 19, 2019, Dr. Diem H. Vo, an osteopath and specialist in family
medicine, noted that appellant had been prescribed medication for tennis elbow. She also
answered affirmatively to the question of whether appellant’s condition was caused or aggravated
by employment activity. Dr. Vo advised that appellant could perform modified work, with
restrictions.
In an attending physician’s report (Form CA-20) dated March 19, 2019, Dr. Vo diagnosed
right CTS, right wrist tendinitis, and right medial epicondylitis, checking a box marked “Yes,”
indicating that the conditions were employment related. She noted a history of right CTS.
In a Form CA-20 report dated March 20, 2019, Dr. Vo diagnosed right CTS, right wrist
tendinitis, and right medial epicondylitis, checking a box marked “Yes,” indicating that the
conditions were employment related. In attached medical documentation, she indicated that
appellant recounted that she had been injured on January 17, 2019 when she was moving 20-pound
boxes of medical records using a dolly and experienced pain near her right wrist that radiated to
her shoulder blade. Dr. Vo noted that appellant had a previous work-related injury involving the
right wrist.
In a follow-up report dated April 2, 2019, Dr. Vo repeated the history of injury and
indicated that appellant experienced pain near her right wrist that radiated to her shoulder blade.
She noted that appellant had a previous work-related injury involving the right wrist, stating that
in 2007 appellant began handling retiring medical records, when she began to experience pain in
her right wrist, which at that time was managed by medication and physical therapy. On physical
examination of the right upper extremity, Dr. Vo observed tenderness at the medial epicondyle
and a positive Tinel’s sign. In an accompanying form report of even date, she diagnosed right

2

CTS, right wrist tendinitis, and right medial epicondylitis. In a work status report of even date,
Dr. Vo diagnosed right CTS, right wrist tendinitis, and right medial epicondylitis, recommending
work restrictions through April 23, 2019.
By decision dated April 22, 2019, OWCP denied appellant’s claim, finding that she had
not submitted sufficient evidence to establish what event(s) occurred to cause her claimed injury
on January 17, 2019, as she had not replied to its March 18, 2019 questionnaire. It concluded,
therefore, that the requirements had not been met to establish an injury as defined by FECA.2
In a supplemental form report dated April 23, 2019, Dr. Vo recommended work
restrictions. In attached medical documentation, she reviewed appellant’s history of injury and
observed the same symptoms on physical examination as in her report of April 2, 2019. Dr. Vo
diagnosed right CTS, right wrist tendinitis, and right medial epicondylitis and recommended work
restrictions.
On May 11, 2019 appellant requested a review of the written record before a representative
of OWCP’s Branch of Hearings and Review.
Appellant submitted an employing establishment chronological record of medical care,
outlining treatment in physical therapy for right wrist pain/CTS, dated from November 29, 2007
through January 22, 2018. In a report dated January 22, 2019, Dr. Stark examined her for
complaints of right hand pain. Appellant denied injury, but noted that she had been more active
on the job recently, moving heavy boxes with medical records. Dr. Stark noted that she had been
seen for a flare-up of symptoms in the past and had been diagnosed with CTS. On examination of
the right hand, he observed generalized edema of the dorsal aspect, tenderness on palpation, pain
elicited by motion, and weakness. On examination of the right wrist, Dr. Stark observed swelling,
tenderness on palpation, a positive Phalen’s maneuver, and a positive Tinel’s sign. He diagnosed
CTS of the right upper limb. Appellant also submitted a summary of a telephone consultation with
a nurse dated February 27, 2019.
In a narrative statement received by OWCP on June 3, 2019, appellant listed duties of her
position, outlined her history of medical treatment, and reviewed previous work-related incidents
alleged to have caused injury. She stated that in 20073 she injured her right hand and wrist when
a box full of medical records fell.4 In 2012 appellant fell at work, which caused pain in her right
hand/wrist and shoulder. She further noted that on January 17, 2019 she moved two 20-pound
boxes and arranged the medical records in filing cabinets, after which her hands were very painful

2

OWCP properly adjudicated her claim as one for a traumatic injury.

3

Appellant had filed an occupational disease claim (Form CA-2) for the alleged 2007 injury which was denied by
decision dated December 22, 2019 in OWCP File No. xxxxxx920.
4

The Board notes that appellant also contended that she had intended to file a claim for occupational disease and
also noted that the claimed injury occurred on one day, January 17, 2019. Under FECA, a traumatic injury is defined
as a condition of the body caused by a specific event or incident, or series of events or incidents, within a single
workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a condition produced by the work
environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).

3

and swollen. Appellant stated that her claim was for occupational disease, as her condition was
due to a repeated work environment longer than one workday or shift.
In a visit summary dated July 11, 2019, Dr. Anne E. Matich, a Board-certified neurologist,
diagnosed bilateral CTS. She provided care instructions and exercises, referring appellant for a
nerve conduction study.
By decision dated July 31, 2019, OWCP’s hearing representative modified the April 22,
2019 decision, finding that appellant had provided a statement as to the nature of her claim, but
denied the claim finding that she had not submitted sufficient medical evidence to establish causal
relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,6 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.9
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.10 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
5

Id.

6
F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
7

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
8

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
10
S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019);
Robert G. Morris, 48 ECAB 238 (1996).

4

nature of the relationship between the diagnosed condition and specific employment incident
identified by the employee.11
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right upper
extremity condition causally related to the accepted January 17, 2019 employment incident.
In support of her traumatic injury claim of January 17, 2019, appellant submitted reports
from Dr. Stark, Dr. Vo, and Dr. Matich.
In reports dated January 22 and February 6, 2019, appellant was treated by Dr. Stark who
noted her previous diagnosis of CTS and again diagnosed CTS. Dr. Stark related a history that
she had been more active recently, moving boxes of medical records however he did not
specifically identify the accepted January 17, 2019 employment incident. As noted above, in any
case where a preexisting condition involving the same part of the body is present and the issue of
causal relationship therefore involves aggravation, acceleration, or precipitation, the medical
evidence must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury or disease and the preexisting condition. As Dr. Stark did not specifically
differentiate between appellant’s preexisting condition(s) and the effects of the accepted
January 17, 2019 employment incident, his report is insufficient to establish causal relationship.13
On March 19 and April 2 and 23, 2019 Dr. Vo diagnosed right tennis elbow, right CTS,
right wrist tendinitis, and right medial epicondylitis. While she generally related appellant’s
diagnosed conditions to employment activity, the Board has previously explained that medical
opinion evidence should offer a medically sound explanation of how the specific employment
incident or work factors physiologically caused injury.14 As these reports from Dr. Vo did not
offer any explanation as to how the employment incident physiologically caused the diagnosed
conditions, they are insufficient to establish appellant’s claim.
In a Form CA-20 dated March 19 and 20, 2019, Dr. Vo diagnosed right CTS, right wrist
tendinitis, and right medial epicondylitis, checking a box marked “Yes,” indicating that the
condition was employment related. The Board has held however that when a physician’s opinion
11
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013); see
L.C., Docket No. 19-1301 (issued January 29, 2020); R.D., Docket No. 18-1551 (issued March 1, 2019).
13

Supra note 9.

14

See H.A., Docket No. 18-1466 (issued August 23, 2019); L.R., Docket No. 16-0736 (issued September 2, 2016).

5

on causal relationship consists only of a checkmark on a form, without further explanation or
rationale, that opinion is of diminished probative value and is insufficient to establish a claim.15
OWCP also received a July 11, 2019 report from Dr. Matich. While Dr. Matich noted a
diagnosis of CTS, she offered no opinion regarding the cause of this condition. The Board has
held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.16
Appellant submitted a summary of a telephone consultation with a nurse dated
February 27, 2019. The Board has held that medical reports signed solely by a nurse practitioner
are of no probative value, as a nurse practitioner is not considered a physician as defined under
FECA and therefore is not competent to provide a medical opinion.17
Appellant also submitted medical evidence predating the January 17, 2019 employmentrelated incident, which is not relevant to her claim for traumatic injury.18
As appellant has not submitted rationalized medical evidence to establish that her
diagnosed conditions were causally related to the accepted employment incident of January 17,
2019, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right upper
extremity condition causally related to the accepted January 17, 2019 employment incident.

15

O.M., Docket No. 18-1055 (issued April 15, 2020); Gary J. Watling, 52 ECAB 278 (2001).

16

D.C., Docket No. 19-1093 (issued June 25, 2020); see L.B., Docket No. 18-0533 (issued August 27, 2018).

17

L.T., Docket No. 19-0145 (issued June 3, 2019); T.H., Docket No. 18-1736 (issued March 13, 2019); see David P.
Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and physical therapists
are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a physician
as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners
within the scope of their practice as defined by state law). See also S.J., Docket No. 17-0783, n.2 (issued April 9,
2018) (nurse practitioners are not considered physicians under FECA).
18

See J.F., Docket No. 10-0160 (issued July 14, 2010). To the extent appellant now claims that her condition is an
occupational disease, rather than a claim for injury on a date certain, she may file a Form CA-2 for occupational
disease.

6

ORDER
IT IS HEREBY ORDERED THAT the July 31, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 15, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

